           Case 2:18-cv-01708-RSL Document 39 Filed 07/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8    AVERY C. WILLIAMS,
 9                  Plaintiff,
                                                                Case No. C18-1708RSL
10           v.
                                                                ORDER OF DISMISSAL
11    KCJ MEDICAL STAFF, et al.,
12                  Defendants.
13

14
                   On January 28, 2020, the Honorable Mary Alice Theiler, United States
15
     Magistrate Judge, issued a Report and Recommendation in the above-captioned matter. That
16
     Report and Recommendation was mailed to plaintiff but was returned unopened on February
17
     10, 2020, as plaintiff apparently no longer resides at the address on file with the Court.
18
                   Local Civil Rule 41(b)(2) requires parties to notify the court of any change of
19
     current mailing address or email address. Local Rule 41(b)(2) further provides that “[i]f mail
20
     directed to a pro se plaintiff by the clerk is returned by the Postal Service, or if email is
21
     returned by the internet service provider, and if such plaintiff fails to notify the court and
22
     opposing parties within 60 days thereafter of his or her current mailing or email address, the
23
     court may dismiss the action without prejudice for failure to prosecute.”
24
                   ACCORDINGLY, because the Court finds that plaintiff has failed to prosecute
25
     this case by failing to notify the Court of his new address, it is hereby ORDERED that this
26

     ORDER OF DISMISSAL - 1
          Case 2:18-cv-01708-RSL Document 39 Filed 07/07/20 Page 2 of 2



 1   action is DISMISSED without prejudice.
 2               DATED this 7th day of July, 2020.
 3

 4

 5                                            A
                                              Robert S. Lasnik
 6
                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER OF DISMISSAL - 2
